          Case 1:19-cv-07200-JSR Document 6 Filed 08/13/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


FAZE CLAN INC.,                                Case No. 1:19-cv-07200-JSR

                      Plaintiff,
              vs.
                                               NOTICE OF APPEARANCE
TURNER TENNEY p/k/a “TFUE”

                      Defendant.



To The Clerk of the Court and All Counsel of Record:

       PLEASE TAKE NOTICE that the undersigned hereby appears as counsel of record for

Plaintiff FaZe Clan Inc.

       PLEASE TAKE FURTHER NOTICE that the undersigned certifies that he is a

member in good standing of the bar of this Court.


Dated: August 13, 2019                      DENTONS US LLP

                                            /s/ Manny J. Caixeiro
                                            Manny J. Caixeiro (mc-0218)
                                            601 South Figueroa Street, Suite 2500
                                            Los Angeles, California 90017-5704
                                            Telephone: +1 213 623 9300
                                            manny.caixeiro@dentons.com

                                            Attorneys for Plaintiff FaZe Clan, Inc.
